Atkinson, J.
The following order was issued to cover the price of certain cross-ties furnished to the Wooley Tie Company, and by that company sold to the Southern Railway Company: “Atlanta, Ga., August 25th, 1910. Southern Railway Company, Mr. W. E. H. Einke, Tie and Timber Agt. Southern Rwy. Co., Washington, D. C. Dear Sir: Please prepare voucher favor Mr. M. J. Head, of Tallapoosa, Ga., for nine hundred thirty-six & 24/100 dollars, in payment following tie accounts, deducting the amount from amount you owe us for cross-ties. O. H. Brown-$395.23, G. W. & J. C. Tumlin $419.61, Mandeville Mills $54.20, Kilgore, Sewell & Co. $31.80, Sewell Bros. $20.00, I. N. Mitnick $15.40. — $936.24. And oblige. Yours very truly, Wooley Tie Company. P. L. Wooley.” At .the time the order was delivered the Southern Railway Company owed the Wooley Tie Company for cross-ties an amount exceeding that specified in the order. M. J. Head was attorney at law for the persons named in the -order as owners of the tie accounts. Held:
L. While the written order in question was not an assignment of the legal title to that portion of the fund therein specified, it was an equitable assignment. Fidelity Company v. Exchange Bank, 100 Ga. 619 (28 . S. E. 393) ; Rivers v. Wright, 117 Ga. 81 (43 S. E. 499) ; King v. Central Ry. Co., 135 Ga. 225 (69 S. E. 113, 22 Ann. Cas. 672); 2 Am. & Eng. Enc. Law, 1069-1070, and cases cited.
2. In an equitable proceeding instituted by the Southern Railway Company against the persons in whose favor the order was issued, and numerous other persons, in which they were required to interplead for the purpose of determining their rights in the fund held by the Southern Railway Company as due to the Wooley Tie Company, the order was enforceable as an equitable assignment. Rivers v. Wright, supra.
3. On exception to the auditor’s report, the judge erred in holding that the order was not an equitable, assignment, and in directing a verdict against the auditor’s report relatively to this matter.

Judgment reversed.


All the Justices concur.